t c memo united_states tax_court gerry morris griggs petitioner v commissioner of internal revenue respondent docket no filed date gerry morris griggs pro_se portia n rose for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in petitioner’s federal tax for as well as a penalty of dollar_figure under section and additions to tax of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure and dollar_figure under sec_6651 and a respectively after concessions the issues left for decision are whether petitioner is entitled to a casualty_loss deduction of dollar_figure whether petitioner is entitled to claimed cost_of_goods_sold in the amount of dollar_figure related to one of the activities for which he filed a schedule c profit or loss from business whether petitioner is entitled to deductions related to another schedule c activity whether petitioner is entitled to a capital_loss carryforward of dollar_figure and whether petitioner is liable for the sec_6662 penalty on the basis of the analysis explained herein we find the casualty losses and the capital_loss carryforward are not allowable for lack of substantiation the costs of goods sold and various schedule c deductions are allowed in part based on the evidence presented and the sec_6662 penalty is applicable findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in texas at the time his petition was filed 2respondent has conceded the additions to tax determined under sec_6651 and petitioner describes himself as a merchant banker petitioner received wages and a form_w-2 wage and tax statement for tax_year in addition during petitioner maintained two activities referred to as management and consulting services mcs and mtem on respective schedules c filed with his form_1040 u s individual_income_tax_return for the tax_year mcs mcs is a business and consulting company responsible for putting together deals during mcs was involved in three primary transactions an attempt by petitioner and his partner sec_3 which petitioner collectively referred to as cooling technologies group ctg to acquire a thermal container business owned by coleman co coleman on behalf of a third party kodiak technologies inc kodiak a company petitioner helped establish in an attempt by petitioner and his partners to set up a small_business_investment_company sbic on behalf of the national veterans business development corp nvbdc and pursuing as part of ctg various transactions on behalf of kodiak at various times since its founding petitioner has been an owner director creditor or employee of kodiak 3although petitioner used the word partners to describe these ventures petitioner testified that these were not partnerships in a legal sense but a loose association of people trying to put these deals together during petitioner as a member of ctg was engaged in an attempt to purchase a unit of coleman which would then be used to further kodiak’s business line petitioner pursued this activity on behalf of kodiak based on two facts that kodiak was engaged in a nonseasonal business and that coleman was primarily a seasonal business with excess capacity during downtime the benefit of the deal appeared to be that kodiak could take advantage of coleman’s excess capacity in order to develop and produce temperature-sensitive shipping containers in a more cost-efficient manner this attempt to purchase coleman did not come to fruition instead of ctg entering into an agreement with coleman kodiak and coleman later attempted to enter into an agreement directly this venture is described in more detail below and occurred after petitioner returned to kodiak in late petitioner’s activities relating to kodiak began prior to the year at issue kodiak was a company formed to explore possible ways to improve the shipping of temperature-sensitive products kodiak initially targeted the pharmaceutical industry as one industry that would benefit from commercial-quality shipping containers that did not require the use of regular or dry ice petitioner was one of the founders of kodiak and was an employee through petitioner left kodiak and was given a year of severance_pay which ran into these wages paid in resulted in the wage income petitioner reported on hi sec_2002 income_tax return in date petitioner was brought back in to help manage the company because existing management was having problems during petitioner was also engaged in pursuing a number of ventures on behalf of kodiak this included the coleman acquisition discussed below once petitioner returned to kodiak as an employee in ctg stopped pursuing the coleman venture described above instead kodiak attempted to enter into an agreement directly with coleman another activity petitioner engaged in during was an attempt to set up a small_business_investment_company sbic on behalf of nvbdc the goal of setting up an sbic would be to provide assistance to veterans who were interested in starting their own businesses petitioner’s attempts to set up a sbic on behalf of nvbdc ended when the small_business administration imposed a moratorium on granting licenses to new sbics petitioner filed a schedule c for mcs showing gross_receipts or sales of dollar_figure petitioner claimed the following deductions item car and truck expense depreciation and sec_179 expense deduction legal and professional services office expense rent or lease vehicles machinery and equipment other business property supplies other expenses total amount dollar_figure big_number big_number big_number big_number after deductions petitioner’s schedule c showed a loss of dollar_figure mtem in mtem’s main function was the purchase and resale of tickets for_the_use_of a luxury suite at minute maid park home stadium of the major league baseball houston astros petitioner began this venture in and it continues to the present each year petitioner would purchase the right to use a luxury box at minute maid park petitioner would then resell the tickets to use the luxury box during the first years he owned the luxury box petitioner would enter into contracts with larger corporate clients in order to mitigate his financial risk during petitioner entered into agreements with two corporations nabisco and chicago title with each agreeing to purchase one-third of the tickets this left petitioner with tickets or one-third of the season to sell on his own petitioner was unable to sell tickets to every game individuals who purchased the use of the luxury box were also able to purchase additional tickets directly from the houston astros’ offices petitioner reported gross_receipts of dollar_figure on the mtem schedule c petitioner testified that he sold about game tickets of the remaining for use of the luxury box petitioner claimed a cost_of_goods_sold of dollar_figure and expenses of dollar_figure for meals and entertainment and dollar_figure for other expenses resulting in a net_loss of dollar_figure petitioner also initially claimed a dollar_figure capital_loss carryforward on his return but after completing the return decided that he did not want to use the carryforward petitioner indicated his desire not to claim a capital_loss carryforward by inserting a handwritten footnote on his return prior to filing it at trial petitioner revisited this issue and stated that if this court decides that respondent’s determinations were correct and as a result he has a higher income he would like to apply the carryforward to offset a portion of that income petitioner also claimed on his return for casualty losses relating to four properties he owned damage sustained by his car during a flood damage to a fence that was hit by a car and the loss of two lithographs petitioner timely requested and was granted an extension of time to file hi sec_2002 income_tax return the return was due on or before date respondent examined petitioner’s return and on date sent petitioner a notice_of_deficiency that disallowed all costs of goods sold and deductions related to petitioner’s schedule c activities disallowed petitioner’s claimed dollar_figure loss carryforward disallowed petitioner’s claimed casualty losses imposed self-employment_tax adjusted the amount of petitioner’s itemized_deductions based on petitioner’s increased income and imposed an accuracy-related_penalty pursuant to sec_6662 at trial respondent’s position was that petitioner had not proven that either of the schedule c activities was conducted for profit that the costs of goods sold and expenses have been paid or if paid are allowable in determining gross_income or as ordinary and necessary business_expenses and that petitioner had not substantiated the other losses claimed on his return on date petitioner timely petitioned this court for a redetermination of his tax_liability a trial was held on date in houston texas opinion burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that these determinations are incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and a taxpayer has the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 292_us_435 the burden_of_proof on factual issues that affect a taxpayer’s liability for tax may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioner has failed to establish that he has satisfied the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 deductions a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see sec_162 to do so a taxpayer must demonstrate that he was involved in the activity on a continuous and regular basis and that his purpose for engaging in the activity was for income or profit see 480_us_23 645_f2d_618 8th cir affg tcmemo_1980_62 66_tc_312 65_tc_1 sec_1_183-2 income_tax regs for certain kinds of expenses otherwise deductible under sec_162 a taxpayer must satisfy substantiation requirements as set forth in sec_274 before such expenses will be allowed as a deduction sec_274 disallows deductions for travel_expenses gifts meals and entertainment as well as for listed_property defined by sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statements the amount of the expense the time and place of the travel or entertainment or the date and description of the gift the business_purpose of the expense and the business relationship to the taxpayer of the persons entertained profit_motive whether the required profit objective exists is determined on the basis of all the facts and circumstances of each case see 315_f2d_731 9th cir affg tcmemo_1961_256 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while a reasonable expectation of profit is not required the taxpayer’s objective of making a profit must be bona_fide see wittstruck v commissioner supra pincite 84_tc_227 affd without published opinion 782_f2d_1027 3d cir the court gives greater weight to objective factors in making the factual determination than to a taxpayer’s mere statement of intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the court generally considers nine nonexclusive factors for determining whether taxpayers engaged in an activity for profit sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities for profit the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation id we will take each entity in turn mcs petitioner has proven his profit_motive in searching out deals for his management company petitioner and his witness who was a business partner in many of petitioner’s ventures and also served in a management role at kodiak both testified credibly as to the manner in which they pursued deals and that these types of deals were both petitioner’s and his witness’s main source_of_income petitioner’s witness further testified that it was their general practice to expend their own funds individually in trying to put these deals together with the possibility of reimbursement if the deal went through petitioner and his witness both testified that although the risks were great any profits they might earn could be substantial either through salaries paid_by the resulting entity or any resulting equity_interest they might procure petitioner and his witness explained that their goal in putting together these deals was trifold if a deal was successful petitioner his witness and various other partners could profit in any of three ways petitioner would become an equity owner of the resulting entity petitioner would become a salaried executive of the resulting entity and or petitioner would be paid a monetary fee for helping to put the deal together in support of his argument that petitioner had a business_purpose in mcs petitioner submitted a number of documents including a draft of a letter of intent between kodiak and coleman which related to the venture started after petitioner returned to a management role at kodiak in the letter of intent is dated date included with this letter was a fax cover sheet from coleman to petitioner’s witness petitioner and his witness testified credibly that they both entered into these transactions with a profit_motive accordingly we find that petitioner had a valid business_purpose for the expenses he claimed on his mcs schedule c we will now take each expense in turn and determine whether petitioner has provided the required substantiation car and truck expenses petitioner claimed and respondent disallowed a deduction for car and truck expenses of dollar_figure subsequently after filing his petition petitioner submitted a schedule c showing car and truck expenses of dollar_figure petitioner’s passenger_automobile is listed_property under sec_280f and is subject_to the substantiation requirements of sec_274 the only evidence petitioner submitted in support of this deduction is a chart that purports to list the dates miles and purposes of what appear to be trips petitioner took of the eight trips listed only three appear to be related to the ventures petitioner testified to pursuing a trip of miles from houston to washington d c and surrounding areas regarding the nvbdc deal what appears to be a return trip of miles from washington d c back to houston texas and a trip of miles from houston to brehham texas and back for a visit regarding coleman tundra the remaining five only list generic travel descriptions or reference people and locations petitioner did not address in his testimony the amount petitioner claimed for car and truck expenses was listed as dollar_figure which coincides with the amount claimed on petitioner’s updated schedule c indicating that it was prepared in advance of trial evidence prepared closer in time to the events generating the deduction is given more weight see sec_1_274-5t temporary income_tax regs fed reg date evidence submitted which was prepared long after events giving rise to the expense is therefore accorded less weight see id petitioner has not provided any contemporaneous evidence regarding this claimed deduction the travel log petitioner submitted was prepared almost years after the costs at issue were allegedly incurred and petitioner’s testimony was vague and imprecise as to the dates times and purposes of the trips accordingly petitioner is not entitled to a deduction for car and truck expenses depreciation and sec_179 expense deduction petitioner claimed and respondent disallowed a dollar_figure deduction for depreciation and sec_179 expense sec_179 provides that a taxpayer may elect to treat the cost of any sec_179 property as an expense which is not chargeable to a capital_account if a taxpayer makes this election the cost shall be allowed as a deduction for the taxable_year in which the sec_179 property is placed_in_service sec_179 sec_179 property is defined in pertinent part as tangible_property which is sec_1245 property as defined in sec_1245 and which is acquired by purchase for use in the active_conduct_of_a_trade_or_business sec_179 sec_179 has its own substantiation and election requirements the taxpayer must maintain records reflecting how and from whom the sec_179 property was acquired and when it was placed_in_service sec_1_179-5 income_tax regs a sec_179 election must be made on the taxpayer’s first income_tax return for the taxable_year the property is placed_in_service whether or not the return is timely or on an amended_return filed within the time prescribed by law including extensions for filing the original return for such year sec_179 sec_1_179-5 income_tax regs the sec_179 election must specify the total sec_179 expense deduction claimed and enumerate the portion of that deduction allocable to each specific item sec_179 sec_1_179-5 and income_tax regs the election is normally made by attaching form_4562 depreciation and amortization to the taxpayer’s return visin v commissioner tcmemo_2003_246 affd 122_fedappx_363 9th cir see instructions for schedule c profit or loss from business specific instructions part ii expenses a taxpayer who fails to make the election is denied the benefits of sec_179 see 116_tc_206 visin v commissioner supra verma v commissioner tcmemo_2001_132 fors v commissioner tcmemo_1998_158 starr v commissioner tcmemo_1995_190 affd without published opinion 99_f3d_1146 9th cir petitioner has failed to meet the election or substantiation requirements of sec_179 petitioner did not file a form_4562 with his form_1040 petitioner instead included with his form_1040 a typewritten sheet stating taxpayer hereby elects to deduct all designated expenditures as sec_179 expenses deductible in the current_year petitioner did not testify about this expense the only evidence petitioner submitted consisted of an invoice from the baseball hall of fame and copies of checks he had written even if we were to accept petitioner’s purported sec_179 election the only evidence petitioner submitted does not include records reflecting how and from whom the sec_179 property was acquired and when it was placed_in_service accordingly petitioner is not entitled to the sec_179 deduction legal and professional services petitioner claimed and respondent disallowed a dollar_figure deduction for legal and professional services on his management and consulting business schedule c at trial petitioner submitted an additional schedule c showing a deduction of dollar_figure for legal fees in general legal fees are deductible under sec_162 only if the matter with respect to which the fees were incurred originated in the taxpayer’s trade_or_business and only if the claim is sufficiently connected to that trade_or_business see 372_us_39 kenton v commissioner tcmemo_2006_13 petitioner testified that the legal fees were paid in conjunction with a lawsuit he commenced against his former employer in which petitioner attempted to collect on an employment agreement with that employer petitioner submitted three checks totaling dollar_figure which he claimed were payments for legal fees incurred during the lawsuit petitioner did not testify as to the discrepancy between the dollar_figure claimed on his updated schedule c or the dollar_figure claimed on his original schedule c and the dollar_figure shown on the three checks nor did petitioner testify as to how these legal fees were related to his schedule c business because petitioner testified that these legal fees were paid for the cost of a lawsuit connected with his individual employment contract and not with a schedule c business of his own the mcs legal fees cannot be deducted office expense petitioner claimed and respondent disallowed a deduction for office expenses of dollar_figure petitioner did not testify in regard to this expense petitioner however did submit certain documents which he believes show that he is entitled to a deduction of dollar_figure for office expenses these documents include houston astros ticket and food invoices an invoice from day-timers inc an invoice from hammacher schlemmer for assorted desk lamps a dry-erase board and a shelving system and a number of illegible canceled checks the houston astros ticket invoices appear to be invoices for tickets purchased in addition to petitioner’s ownership of the luxury suite petitioner did not provide any evidence showing how these ticket purchases are related to his mcs business the houston astros food invoices are discussed below the day- timer’s inc invoice is discussed below as to the other documents petitioner submitted petitioner has not substantiated his claimed deduction for office expenses petitioner also has not shown that these costs were ordinary and necessary business_expenses and not personal expenditures accordingly petitioner is not entitled to the office expense deduction rent or lease petitioner claimed and respondent disallowed a deduction for rent or lease expense petitioner’s original schedule c for mcs filed with hi sec_2002 return included a deduction of dollar_figure this figure consisted of dollar_figure for the rent or lease of vehicles machinery and equipment and dollar_figure for the rent or lease of other business property these amounts were higher than those shown on petitioner’s updated schedule c the updated amounts were dollar_figure for vehicles machinery and equipment and dollar_figure for other business property in support of his claimed deduction for rental or lease costs of vehicles machinery and equipment petitioner submitted the following documents an invoice from jones mcclure publishing inc for a book about civil trial procedure in texas an invoice from sam’s club for what appear to be building materials and an illegible canceled check petitioner is not entitled to a deduction for the cost of rental or leasing of vehicles machinery and equipment the only evidence petitioner submitted suggests that the items on the receipts were purchased not rented or leased neither the receipts nor the check petitioner submitted include any type of lease terms or any evidence whatsoever to indicate that the amounts relate to rent or lease payments petitioner’s argument in support of a claimed deduction for rental or lease of other business property also fails because petitioner failed to establish a business_purpose for the expenses accordingly petitioner is not entitled to a deduction for a rental or lease expense of other business property supplies petitioner claimed a deduction of dollar_figure for supplies on his original schedule c this amount increased to dollar_figure on his updated schedule c petitioner did not testify in regard to this deduction in support of his claim petitioner submitted the following documents houston astros ticket and food invoices assorted canceled checks and assorted invoices including invoices from day-timers inc hammacher schlemmer and circuit city which have already been claimed in other sections of petitioner’s return the houston astros ticket invoices are similar to those claimed as a deduction for office expense accordingly the invoices provided as substantiation for supplies fail for the same reason the ticket invoices are illegible and do not show the parties involved or mention any possible business_purpose petitioner has not alleged that these are the tickets used for holding mcs meetings at the luxury box owned as part of petitioner’s mtem business nor has petitioner argued that these costs should have been claimed on the mcs schedule c petitioner also has not argued that the exception contained in sec_274 applies petitioner has not shown that these tickets were sold in a bona_fide transaction for an adequate_and_full_consideration in money or money’s worth the houston astros food invoices petitioner submitted are discussed below the amounts claimed on the other invoices have already been claimed elsewhere on his return the hammacher schlemmer invoice is discussed above while the day-timers inc and circuit city invoices are discussed below the canceled checks are illegible and do not include the business_purpose behind any alleged expenditures accordingly petitioner is not entitled to a deduction for supplies other expenses petitioner claimed a dollar_figure deduction for other expenses on his original schedule c this amount increased to dollar_figure on his updated schedule c petitioner testified and submitted documents in support of this deduction petitioner testified that dollar_figure of the total claimed deduction for other expenses was for mileage but that amount was already claimed as car and truck expenses on the same schedule c we discussed this claimed deduction above finding that petitioner is not entitled to a deduction for car and truck expenses the remainder of petitioner’s evidence for this deduction consisted of houston astros ticket stubs and food invoices an invoice from day-timers inc for a binder costing dollar_figure and a camera costing dollar_figure an invoice for dollar_figure showing the purchase of what is labeled a briefbag an invoice from circuit city stores inc for the purchase of a camera accessory and an invoice from marshall field’s for the purchase of an architect’s desk costing dollar_figure petitioner is not entitled to a deduction for the cost of the houston astros ticket stubs and invoices as discussed above the ticket invoices fall short of the substantiation petitioner was required to submit in order to prove his entitlement to the deduction the houston astros food invoices will be discussed below petitioner is entitled to a deduction in the amount of dollar_figure for the day-timers inc binder which he has established had a business_purpose petitioner is not entitled to a deduction for the cost of the camera and camera accessory because he has not shown a business_purpose for these purchases petitioner is also entitled to a deduction for the cost of the briefbag petitioner has shown the business_purpose for this expenditure petitioner is also entitled to a deduction for the cost of the architect’s desk petitioner has shown that the purchase of an architect’s desk was an ordinary and necessary business_expense related to his business mtem business_purpose we now consider petitioner’s other schedule c activity mtem respondent argues that petitioner has not shown a business_purpose for mtem petitioner’s and his witness’s testimony have convinced us that petitioner had an ongoing profit_motive while engaged in this activity petitioner’s witness testified that petitioner offered him but he declined an opportunity to join in this venture petitioner testified credibly that although he often broke even on the sale of regular season games there was a much higher profit potential for sale of the luxury box for the major league baseball all-star game4 and for sale during houston astros home playoff games when they made the playoffs petitioner’s witness also testified as to petitioner’s belief that he would earn substantial profits if the houston astros were to advance far into the playoffs or make it to the world series petitioner testified that he was able to sell or rent the luxury box for about of the remaining games at trial petitioner testified that the luxury box was occasionally used in relation to his business conducted under msm petitioner’s witne sec_4the major league baseball all-star game was played in houston texas at minute maid park corroborated this testimony stating that the luxury box was used for the business of msm because it was the most convenient place to get everyone involved together petitioner’s witness also testified about a meeting held at petitioner’s luxury box regarding the nvbdc however petitioner did not provide any documentation relating to that meeting since petitioner has continued this business and claimed to have made a profit on the sale of the use of the luxury box in and accordingly we find that petitioner has met his burden of showing a profit_motive for this venture cost_of_goods_sold sec_61 defines gross_income as all income from whatever source derived in determining gross_income however taxpayers may offset gross_receipts by the cost_of_goods_sold sec_1_61-3 income_tax regs taxpayers must maintain adequate books_and_records of their income and other items in order to substantiate amounts claimed sec_6001 sec_1 a income_tax regs petitioner entered into contracts with both chicago title and nabisco to sell each company one-third of the season tickets petitioner was thus left to sell the remaining one-third games himself petitioner testified that he did not use the luxury box on nights when he was unable to lease it out because he had his own personal tickets in addition to the luxury box petitioner however did not provide any evidence concerning these alternate tickets and we find his testimony unconvincing petitioner has provided a number of documents in support of his claim for cost_of_goods_sold including an invoice from the houston astros baseball club showing a cost of dollar_figure and a total amount due after credits of dollar_figure from prior year’s playoff tickets of dollar_figure5 for an average cost of dollar_figure per game a copy of a check signed by petitioner payable to the houston astros for dollar_figure and what purports to be a receipt showing a cash payment of the dollar_figure difference petitioner has also provided catering invoices issued to him by the houston astros that list the food items consumed in the luxury box and its associated costs these catering invoices include information on the companies using the luxury box that night and indicate that frexie kodiak and chicago title all used the luxury box at some point during the baseball season petitioner conceded that some of the food costs claimed on mtem’s schedule c should have been claimed on the mcs schedule c we will address these costs below 5if a season ticket holder purchases playoff tickets but the team does not advance to the playoffs the cost of the unused playoff tickets is often credited towards the purchaser’s next season ticket purchase petitioner did not testify to or provide any documents to support the dollar_figure credit and it is unclear whether he claimed a cost_of_goods_sold including that credited amount in the prior year in addition petitioner testified that on three occasions he used the luxury box for mcs business meetings leaving games petitioner sold or attempted to sell as part of the business of mtem petitioner testified that he was able to sell tickets to about of the remaining games however petitioner has failed to establish a business_purpose for_the_use_of the luxury box on the remaining dates or provide any evidence to substantiate that the luxury box on the remaining dates was not used for personal purposes accordingly petitioner is entitled to claim a cost_of_goods_sold in the amount of dollar_figure or dollar_figure per game for the games he was able to sell food and entertainment on petitioner’s schedule c for mtem he claimed a deduction of dollar_figure for food and entertainment respondent disallowed this deduction in its entirety at trial petitioner testified that some portion of this cost should have been included on the schedule c for mcs because the food and entertainment was consumed during a mcs meeting as stated above meetings relating to mcs were held at the luxury box that formed the basis for mtem petitioner’s witness also credibly testified that meetings related to mcs were held at petitioner’s luxury box and that the witness had in fact attended those meetings petitioner and his witness both credibly testified that the parties to the attempted coleman transaction met one to two times at petitioner’s luxury box at minute maid field petitioner’s witness also testified that the parties to the deal spent most of their time at the luxury box discussing the proposed deal and trying to finalize it petitioner must meet the substantiation requirements of sec_274 before he can deduct the cost of meals and entertainment on the schedule c for mcs sec_1_274-2 income_tax regs provides that expenditures_for entertainment even if connected with a taxpayer’s trade_or_business will generally be considered not directly related to the active_conduct of the taxpayer’s trade_or_business if the entertainment occurred under circumstances where there was little or no possibility of engaging in the active_conduct of trade_or_business a meeting or discussion at a sporting event is generally considered a circumstance where there is little or no possibility of engaging in the active_conduct or a trade_or_business see sec_1_274-2 income_tax regs however sec_1_274-2 income_tax regs provides that any expenditure for entertainment which is not directly related to the active_conduct of the taxpayer’s trade_or_business will not be allowable as a deduction unless it was associated with the active_conduct_of_a_trade_or_business as defined in sec_1_274-2 income_tax regs an expenditure for entertainment shall be considered associated with the active_conduct of a taxpayer’s trade_or_business if the taxpayer establishes that he had a clear business_purpose in making the expenditure such as to obtain new business or to encourage the continuation of an existing business relationship sec_1 d income_tax regs petitioner in support of this deduction submitted four invoices for catering at minute maid park each invoice included the suite number the customer name the company the date and time an itemized list of the food served and its total cost the first invoice is dated date and lists chicago title as the company the total cost was dollar_figure petitioner has not provided any evidence to support that he paid this amount nor has he testified or provided any evidence relating to the business_purpose of this expense or his relationship to the other parties involved as required by sec_274 petitioner also did not argue that the exception provided in sec_274 applies petitioner is not entitled to this deduction for dollar_figure the second invoice is dated date and lists petitioner as the contact and frexie as the company the total cost was dollar_figure petitioner failed to provide any evidence concerning the business_purpose of this expense or the relationship to other parties involved petitioner is not entitled to this deduction the third invoice is dated date and lists kodiak as the company with a total cost of dollar_figure the fourth invoice is dated date and lists kodiak as the company with a total cost of dollar_figure petitioner and his witness both credibly testified that meetings related to kodiak were held at petitioner’s luxury box to discuss potential business deals on behalf of mcs petitioner and his witness both credibly testified as to the business_purpose of these two meetings and the invoices provided by petitioner indicate the date time and amount of the cost incurred petitioner and his witness also testified that meetings were held at the luxury box because it was the only available location to get all of the interested parties together petitioner’s and his witness’s testimony taken together show that petitioner had a clear business_purpose in making these expenditures accordingly petitioner has satisfied his burden under sec_1_274-2 income_tax regs and is entitled to a deduction for these costs as associated entertainment_expenses because petitioner does not fit within any of the exceptions contained in sec_274 his deduction will be limited to percent of the allowable_amount sec_274 petitioner has met his burden under sec_274 only as to the third and fourth invoices and he has provided sufficient evidence of the business_purpose of the meetings accordingly petitioner is entitled only to a deduction of dollar_figure for food and entertainment casualty_loss sec_165 allows a taxpayer a deduction for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that any loss of an individual described in sec_165 is allowed only to the extent that the amount of the loss arising from each casualty exceeds dollar_figure sec_165 provides that if the personal casualty losses for a taxable_year exceed the personal casualty gains for the year the losses are allowable only to the extent of the sum of the personal casualty gains for that taxable_year plus so much of the excess as exceeds percent of adjusted_gross_income for that taxable_year thus where there are no personal casualty gains for a taxable_year personal casualty losses in excess of dollar_figure per casualty are allowable to the extent that they exceed percent of adjusted_gross_income for that taxable_year in the case of an item held for personal_use the amount deductible is governed by sec_1_165-7 income_tax regs which provides that the amount of the loss to be taken into account for purposes of sec_165 shall be the lesser_of the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis for determining the loss from the sale_or_other_disposition of the property involved for individuals sec_165 allows a taxpayer to deduct a loss from theft petitioner claimed the following casualty_loss deductions item damage to automobile damage to fence lithograph lithograph total automobile amount dollar_figure big_number big_number big_number big_number petitioner claimed a casualty_loss for damage to his car and certain possessions of his that were inside the automobile during a flood in texas petitioner submitted two documents in support of this deduction the first is a handwritten list of items damaged in the flood and other losses_incurred including shoes clothes the use of the vehicle and ruined water with what purports to be their values the list also states deductible- dollar_figure the second was an invoice from an automobile repair shop in the amount of dollar_figure at trial petitioner conceded that he was reimbursed dollar_figure by his insurance_company pursuant to sec_165 petitioner is not entitled to a deduction for the amount reimbursed by his insurance_company as to the other expenses petitioner has not met his burden of substantiation petitioner did not provide any evidence of the fair market values of the allegedly damaged property either before or after the damage from the flood was incurred nor did petitioner provide evidence of the adjusted bases of the property involved and any evidence as to whether that property was sold or otherwise_disposed_of because petitioner did not provide any of the evidence required by sec_1_165-7 income_tax regs in order to substantiate his loss petitioner is not entitled to a deduction for damage sustained by flood fence petitioner claimed a casualty_loss of dollar_figure for damage to his fence incurred when it was hit by a car petitioner calculated this figure by multiplying dollar_figure the lowest estimate he received for fixing the fence by feet petitioner claimed that he reported the incident to the police but failed to provide a police report petitioner’s evidence consists of a single sheet of paper listing what he alleges to be a case number and the name of an alleged sergeant with the police force sec_1_165-7 income_tax regs provides that the cost of repairs to the property damaged is acceptable as evidence of the loss of value if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs made are not for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty petitioner has not substantiated this loss petitioner has failed to provide any evidence as required by sec_1 a ii income_tax regs and is therefore not entitled to a deduction for any damage sustained by his fence lithographs petitioner claimed on his form_1040 casualty losses of dollar_figure and dollar_figure related to the loss or theft of one lithograph and another lithograph petitioner referred to as missing at trial petitioner only testified and submitted evidence as to one lithograph which he claims he ordered and paid for but never received from the seller petitioner testified that although the company claimed it was delivered and signed for he never received it and that his signature was forged on the fedex paperwork theft losses claimed under sec_165 are calculated in the same manner as provided in sec_1_165-7 income_tax regs see sec_1_165-8 income_tax regs the only evidence petitioner provided was a handwritten letter petitioner sent to the seller and the seller’s response which included a fedex proof of delivery sheet petitioner’s handwritten letter claims that the lithograph was paid for by check but petitioner did not submit the check as evidence in his posttrial brief however petitioner claims to have submitted credit card statements to respondent indicating the price for the lithograph petitioner failed to submit these credit card invoices as evidence accordingly petitioner is not entitled to a casualty_loss deduction for either lithograph because he has not provided sufficient substantiation capital_loss carryforward as stated above petitioner included a dollar_figure capital_loss carryforward on his tax_return but later decided that he did not wish to claim it this was indicated by the inclusion of a handwritten footnote on the front page of his form_1040 at trial he reserved the right to claim this loss if we were to agree with respondent’s determinations and increase his income accordingly generally losses generated by the sale_or_exchange of capital assets are allowed only to the extent allowed in sec_1211 and sec_1212 sec_165 sec_1211 requires a noncorporate taxpayer to first offset capital losses against capital_gains if aggregate capital losses exceed aggregate capital_gains up to dollar_figure of the excess may be deducted against ordinary_income id if a noncorporate taxpayer has capital losses exceeding the limitations of sec_1211 the unused losses may only be carried forward to subsequent tax years not back see sec_1212 petitioner did not produce any evidence at trial substantiating this capital_loss carryforward and failed to provide returns for any other year showing that he incurred a loss which could be carried forward to the tax_year therefore petitioner is not entitled to the dollar_figure capital_loss carryforward deduction employment_tax respondent also argues that petitioner is liable for self- employment_tax sec_1401 imposes a percentage tax on self- employment income of every individual see baker v commissioner tcmemo_2001_283 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 the term net_earnings_from_self-employment is defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions which are attributable to such trade_or_business sec_1402 respondent determined self-employment taxes on the basis of petitioner’s income from his schedule c businesses petitioner is also entitled if subject_to self-employment_tax to a deduction for one-half of the amount of self-employment_tax imposed if in a rule calculation petitioner has income of dollar_figure or more from either business he will be liable for self- employment_tax sec_6662 penalty we next consider whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 pursuant to sec_6662 and b a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code this may include a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the commissioner has the burden of production with respect to accuracy-related_penalties sec_7491 to meet that burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs respondent determined a dollar_figure accuracy-related_penalty under sec_6662 for taxable_year respondent determined that petitioner’ sec_2002 underpayment_of_tax was attributable to negligence or disregard of rules and regulations petitioner testified credibly as to the profit_motive behind his attempted ventures and has convinced the court that he was a legitimate businessman however petitioner’s records were insufficient to substantiate the majority of his claimed deductions and petitioner failed to keep adequate books_and_records therefore respondent has met the burden of production with respect to the penalty for negligence and petitioner having failed to show reasonable_cause or other basis for reducing the underpayment on which the penalty is imposed is liable for the sec_6662 penalty for to reflect the foregoing decision will be entered under rule
